Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 12/30/2021; the foreign application priority date of 02/25/2017 is considered.
Claims 1-4 and 7-15 are pending and rejected; claims 1, 4, 13 and 15 are independent claims; claims 5-6 are canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 13 and 15 filed on 12/30/2021 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ando US Pub. No. 2014/0016165 A1 (hereinafter Ando) in view of Brown US Pub. No. 2009/0015876 A1 (hereinafter Brown). 

Ando teaches:
As to claim 1, an information processing device comprising: 
a processor (see Ando Fig. 4, service providing apparatus) configured to:
acquire second authentication information and required for authentication by an external device, by using the first authentication information (see Ando Figs. 8 18 and ¶¶68-70 139-1344, the account data is used as authentication data that is presented to the online storage system 40 when storing the image data scanned by the device 10 to the online storage system 40; ¶156, the storage A transmits a access token for allowing access to the storage A (Step S226). The authentication process unit 223 transmits the access token received from the storage A to the storage cooperation unit 228 (Step S227).); and 
connect to the external device by using the second authentication information, and transmit the image to the external device (see Ando Fig. 18 and ¶¶53 70, account data is used as authentication data that is presented to the online storage system 40 when storing the image data scanned by the device 10 to the online storage system 40; ¶155, the authentication process unit 223 obtains an account data (ID and password) associated with the storage name designated in upload request based on the storage account data of the obtained organization record ). 
Even though Ando discloses:
receive an image by fax (see Ando ¶44, modem 14 may be used for transmitting/receiving image data by way of facsimile communications)
extract first authentication information corresponding to a fax number of sender of the received image (see Ando Claim 5, ¶144, transmits a profile obtain request (including device number)), 
Ando does not explicitly teach but the related art Brown teaches:
receive an image by fax (see Brown Fig. 1 and ¶15 receiving/transmitting an image by fax);
extract first authentication information corresponding to a fax number of sender of the received image (see Brown ¶26, the fax telephone number of the facsimile station sending the document, and/or the sender's facsimile station identifier, whichever is unique and preferred within the organization that authenticated the sender);	
authentication information having an expiration date (see Brown ¶24, configuring the directory service 150 to expire credentials over time)


As to claim 2, the combination of Ando and Brown teaches the information processing device according to claim 1, wherein the processor is configured to: transmits the first authentication information to an authentication device, and acquires the second authentication information from the authentication device (see Ando ¶156 when the storage A succeeds in authenticating the account data designated in the authentication request, the storage A transmits a access token for allowing access to the storage A (Step S226). The authentication process unit 223 transmits the access token received from the storage A to the storage cooperation unit 228 (Step S227)). 

As to claim 3, the combination of Ando and Brown teaches the information processing device according to claim 1, wherein, when the first authentication information is changed, first authentication information that is stored in a memory is changed to the changed first authentication information (see Ando ¶160, by changing a profile with respect to each division of an organization, the user can receive the Scan-To-Storage service). 

As to claim 5, (canceled). 

As to claim 7, the combination of Ando and Brown teaches the information processing device according to claim 1, wherein the external device has a function as a memory device that stores the image received by the fax (see Ando Fig. 18 online storage system [“image received by fax” is an intended and the prior art structure is capable of performing the intended use]). 

As to claim 4. An information processing device comprising: a memory configured to transmit first authentication information to an authentication device, and that stores second authentication information acquired by a reply from the authentication device (see Ando Fig. 18 and ¶¶53 70, account data is used as authentication data that is presented to the online storage system 40 when storing the image data scanned by the device 10 to the online storage system 40; ¶155, the authentication process unit 223 obtains an account data (ID and password) associated with the storage name designated in upload request based on the storage account data of the obtained organization record ); and
a processor configured (see Ando Fig. 4, service providing apparatus) to:
acquire third authentication information and required for authentication by the external device by using the second authentication information stored in the memory (see Ando Fig. 18 and ¶156 When the storage A succeeds in authenticating the account data designated in the authentication request, the storage A transmits a access token for allowing access to the storage A (Step S226)); and 
connect to the external device by using the third authentication information, and transmit the image to the external device (see Ando Fig. 18 and ¶156 The authentication process unit 223 transmits the access token received from the storage A to the storage cooperation unit 228 (Step S227); ¶157, The storage request is for requesting that the text data obtained by the OCR process be stored in the online storage (in this example, storage A))
Even though Ando discloses:
receive an image by fax (see Ando ¶44, modem 14 may be used for transmitting/receiving image data by way of facsimile communications)
extract first authentication information corresponding to a fax number of sender of the received image (see Ando Claim 5, ¶144, transmits a profile obtain request (including device number)), 
Ando does not explicitly teach but the related art Brown teaches:
when in image received by fax is transferred to an external device, extract first authentication information corresponding to a fax number of a sender of the received image (see Brown ¶26, the fax telephone number of the facsimile station sending the document, and/or the sender's facsimile station identifier, whichever is unique and preferred within the organization that authenticated the sender);
authentication information having an expiration date (see Brown ¶24, configuring the directory service 150 to expire credentials over time)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify data facsimile and authentication system cited in Ando to include the fax telephone number as credentials and to expire over time as disclosed by Brown. It would have been obvious to one of ordinary skill in the art to include fax number as credential and expiration date to enhance security.
As to claim 6, (canceled). 

As to claim 8, the combination of Ando and Brown teaches the information processing device according to claim 4, wherein the external device has a function as a memory device that stores the image received by the fax (see Ando Fig. 18 online storage system [“image received by fax” is an intended and the prior art structure is capable of performing the intended use]). 

As to claim 9, the combination of Ando and Brown teaches the information processing device according to claim 4, wherein the acquiring unit transmits the second authentication information to the authentication device, and acquires the third authentication information from the authentication device (see Ando Fig. 18, ¶156, the storage A succeeds in authenticating the account data designated in the authentication request, the storage A transmits a access token for allowing access to the storage A (Step S226)). 

As to 10, the combination of Ando and Brown teaches the information processing device according to claim 9, wherein the third authentication information acquired by the acquiring unit includes a refresh token and an access token, and wherein the transmitting unit is connected to the external device by using the access token, and transmits the image to the external device (see Ando ¶156, the storage A succeeds in authenticating the account data designated in the authentication request, the storage A transmits a access token for allowing access to the storage A (Step S226). The authentication process unit 223 transmits the access token received from the storage A to the storage cooperation unit 228 (Step S227)). 

As to claim 11, the combination of Ando and Brown teaches the information processing device according to claim 10, wherein the refresh token is stored as the second authentication information in the memory (see Ando ¶145, scan server application 211 obtains the identified profile name and a profile identified by the converted organization ID (i.e., organization ID converted with the token) from the profile storage unit 234 (see FIG. 15)). 

As to claim 12, the combination of Ando and Brown teaches the information processing device according to claim 10, further comprising: a notifying unit that makes a notification to a user if the refresh token has expired (see Brown ¶24, configuring the directory service 150 to expire credentials over time). 

As to claim 13, the combination of Ando and Brown teaches the information processing device according to claim 12, wherein the first authentication information is received through an operation by the user, and wherein the memory transmits the received first authentication information to the authentication device, and stores second authentication information acquired by a reply from the authentication device (see Ando Fig. 18 s217-s227). 

	As to independent claim 14, this claim is directed to a non-transitory computer readable medium storing a program executed by the information processing device of claim 1; therefore it is rejected along similar rationale.
	As to independent claim 15, this claim is directed to a non-transitory computer readable medium storing a program executed by the information processing device of claim 4; therefore it is rejected along similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433